Citation Nr: 1415638	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  09-15 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 70 percent for an anxiety disorder, characterized as anxiety reaction, generalized anxiety disorder, and anxiety disorder not otherwise specified.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2010, the Board remanded the above claims for additional development.

In a January 2012 rating decision, the Veteran's anxiety disorder, characterized as anxiety reaction, generalized anxiety disorder (GAD), and anxiety disorder not otherwise specified (NOS), was increased to 70 percent disabling, effective August 23, 2007.  As the Veteran has not been granted the maximum benefit allowed, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

A review of the Virtual VA paperless claims processing system includes mental health treatment records from the Miami VA Medical Center (VAMC) dated August 2000 to October 2011.  Other documents on Virtual VA are not relevant to the issues currently before the Board, or are duplicative of the evidence of record.  The Veterans Benefits Management System does not include any relevant documents.


FINDINGS OF FACT

1. The Veteran's anxiety disorder is manifested by symptoms resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; however, total occupational and social impairment is not shown. 

2. The Veteran's service-connected anxiety disorder does not present an exceptional or unusual disability picture.

3. The Veteran's service-connected disabilities include an anxiety disorder, rated as 70 percent disabling, and residuals of contusion of the chest and legs, rated as noncompensable.  His combined rating is 70 percent. 

4. The Veteran meets the schedular requirements for a total disability rating based on individual unemployability (TDIU), but his service-connected disabilities do not preclude him from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 70 percent for an anxiety disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130 (2013).

2. Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2013).

3. The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased rating, the VCAA notice requirements are: (1) the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability; and (2) the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided VCAA notice by letters dated in September 2007, July 2008, and January 2009.  In the September 2007 and January 2009 letters, the Veteran was notified of the evidence needed to substantiate the claim for an increased rating, and in the July 2008 letter the Veteran was notified of the evidence needed to substantiate the claim for a TDIU.  In all three letters the Veteran was notified of what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.
 
Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Lay statements, service treatment records, and VA treatment records have been associated with the record.  

In the August 2010 remand, the Board instructed the RO to afford the Veteran a new VA examination, as the evidence of record indicated worsening of the Veteran's symptomatology.  The Veteran was afforded another VA examination in October 2010.  The VA examination report states the Veteran's claims file was reviewed, the report is thorough, and discusses the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria.  The examination report also discusses the impact of the disability on the Veteran's daily living, his social and occupational functioning, and his employability.  Based on the examination and the absence of evidence of worsening symptomatology, the Board concludes the October 2010 examination report is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In the August 2010 remand, the Board also instructed the RO to address the Veteran's claim of TDIU, as it was not included in the May 2009 statement of the case.  In a January 2012 supplemental statement of the case, the RO denied a disability rating in excess of 70 percent for the Veteran's anxiety disorder, and denied entitlement to TDIU.

Given the October 2010 VA examination and report, and the subsequent readjudication of the claims in January 2012, the Board finds that there has been substantial compliance with its August 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As the Veteran has not identified any additional evidence pertinent to the claims, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Increased Rating

      Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If an increase in disability occurred within one year prior to the claim for an increased disability rating, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase in disability.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Mental disorders are rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to the DSM-IV.  See 38 C.F.R. § 4.125(a).  

Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

According to the DSM-IV, in relevant part, a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

      Analysis

In the February 2008 rating decision, the Veteran's noncompensable disability rating of his anxiety disorder was increased to 30 percent disabling, effective August 23, 2007.  In a January 2012 rating decision, the Veteran's anxiety disorder was increased to 70 percent disabling, effective August 23, 2007.  The Veteran continues his appeal of the rating assigned.

The Board initially notes that the Veteran's service-connected anxiety disorder, initially service-connected as anxiety reaction, has been variously characterized as GAD and anxiety disorder NOS.  Further, the Veteran has also been diagnosed with another nonservice-connected acquired psychiatric disorder, major depressive disorder (MDD).  The Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Notably, in this case, the medical evidence of record is unclear in distinguishing between symptoms caused by the Veteran's nonservice-connected MDD and those caused by his service-connected anxiety disorder.  Resolving all doubt in the Veteran's favor, for the purposes of this decision, the Board will consider all of the Veteran's mental health symptoms to be related to his service-connected anxiety disorder in the adjudication of this claim.

After reviewing the evidence of record as a whole, to include the Veteran's VA treatment records, his VA examination reports, and the competent and credible lay statements of record, the Board finds that a disability rating in excess of 70 percent is not warranted.

In August 2007, the Veteran filed a claim for an increased disability rating and inferred claim for TDIU, stating that he has had anxiety and depression on and off since his discharge from the service which prevent him from working, that he last worked in 1994, and that he has been self-employed in computer graphics.  See also June 2008 letter from Veteran's former representative (stating that the TDIU claim was inferred throughout the Veteran's claim for an increased rating).

In May 2006, the Veteran underwent a VA psychiatric examination in connection with a previous claim for an increased disability rating.  See January 2007 statement of the case (denying a compensable rating for anxiety reaction).  The Veteran reported he returned to psychiatric treatment in 2005 after his second wife passed away, at which time he was diagnosed with MDD, and the May 2006 examiner reported that the Veteran's treating therapist described the MDD as in full remission.  The Veteran reported he was taking a prescription medication for his difficulty with sleep, that he did not have symptoms of major depression, that he did not have anxiety with his medication, and did not have panic attacks.  The Veteran reported that he had a variety of jobs after service, including as a pilot and many years in the shipping industry, and that he cared for his wife for the last four years of her life.  The Veteran stated he had not worked in eight years, he was living off his late-wife's assets, and that he would like to work out of interest if he could find a job in which he was interested.  The Veteran also reported that he liked to spend time with friends and on his computer, and would attend church periodically.

Upon examination, the Veteran was fully oriented, coherent, and interacted appropriately.  The Veteran's mood was euthymic with occasional sad feelings and no anxiety; his affect was appropriate.  The Veteran's cognitive functions were intact, as well as his capacity for judgment and insight.  There was no suicidal or homicidal thinking.  The examiner stated that the Veteran had recovered from his MDD and that he was not manifesting symptoms of his GAD.  The examiner assigned a combined GAF score of 80, stating that if symptoms were present they were transient and expectable reactions to psychosocial stressors, and that he could not sort out a GAF score for each individual diagnosis.  The examiner opined that the Veteran showed no limitations occupationally or socially.

Mental health treatment notes from the Miami VAMC dated from July 2006 through December 2006 indicate the Veteran began having a recurrence of psychiatric symptoms, and compliance problems with his medications.  Upon examination in July 2006, the Veteran reported a recurrence of depressive symptoms and anxiety, and reported it was difficult to cope with his symptoms without his medications.  The Veteran denied harm to himself or others, and at that time the psychiatrist assigned a GAF score of 60.  In a December 2006 mental health treatment note, the Veteran's psychiatrist noted the Veteran was not compliant with his psychiatric medications, as he stopped taking two of his medications for months, stating the one made him too groggy.  The psychiatrist prescribed a different anxiety medication to help control the Veteran's anxiety and to help him sleep; the Veteran denied symptoms of depression at that time.  The Veteran's mood was euthymic and he had a full range of affect, good insight and judgment, and he denied any suicidal or homicidal ideation.  The psychiatrist assigned a GAF score of 65.

Mental health treatment notes from the Miami VAMC in 2007 reflect that the Veteran's psychiatric disorders were fairly stable with his medication regime.  In January 2007 the Veteran reported he was feeling well, his depression symptoms were in remission, and his anxiety symptoms and sleep difficulties were controlled with his medications.  The Veteran reported no other symptoms, no suicidal ideation, and the psychiatrist assigned a GAF score of 70.  In April 2007 the Veteran reported he was feeling much better, though not completely well, but with his medications he continued to improve.  The Veteran's mood was good, his affect congruent and appropriate, his insight and judgment not impaired, and denied suicidal ideation; a GAF score of 60 was assigned.  In November 2007 the Veteran reported a rash due to one of his medications, which the psychiatrist discontinued, but the Veteran's mental status examination was consistent with that in April 2007, and a GAF of 60 assigned.

In an October 2007 statement, the Veteran reported that his psychological problems came back "in full strength" after his wife passed away, and that after three years of switching medications and doctors at the Miami VAMC, he still found himself "aggravated [with] existentialist problems from the present and from the past."  The Veteran recalled several incidents from his time in service, and stated that he was "sure some of this frustration and anger that I've been carrying with me was reflected in my behavior while relating to others and in the work place that finally got me in trouble."  The Veteran did not specify exactly what "trouble" he was referring to, although earlier in the statement he reports that after he was divorced from his first wife in 1991, he had several jobs from which he was either fired or he quit, and that he sued one company "because [his] supervisor was using [his] name to conduct illegal activities," and that although he won the case, the company black-listed him in that field of work.  The Veteran stated that he had been trying to set up a business with the assets his late wife left him so that he could work for himself, but that so far it had not worked out.

Upon VA examination in February 2008, the Veteran was currently prescribed three psychiatric medications.  The Veteran reported that he still had a lot of anxiety, and that he had been depressed and getting over the death of his second wife.  He reported, "I can't cope with reality and I cry."  The Veteran reported that he currently lived alone with four cats that belonged to his late wife.  He indicated he spent his time gardening, using a computer, practicing photography, and volunteering at a hospice and animal rescue.  The Veteran stated that his feeling anxiety throughout his life led to his difficulty maintaining stable employment and occupational performance.

Upon examination, the VA examiner reported the Veteran as depressed, but that he "attempts to smile as if to cover his feelings."  The examiner reported no impairment of thought process or communication, no inappropriate behavior, and delusions or hallucinations were denied.  The Veteran denied any homicidal ideation, but admitted to suicidal thoughts, but no plan or intent.  The examiner reported the Veteran was able to maintain minimal personal hygiene and activities of daily living.  The Veteran endorsed panic attacks at times while sitting quietly, and cycles of depression which tended to lift as he was more active.  The Veteran indicated he would fall asleep with his current medication.  Obsessive or ritualistic behavior was not evident, and the Veteran's speech was normal.  The February 2008 VA examiner diagnosed GAD, and MDD in partial remission, and assigned a combined GAF score of 55.  The examiner opined, "The prognosis for stability appears fair with continued treatment and the [V]eteran is unemployed and unlikely to achieve gainful employment."  The examiner stated that the Veteran's mental disorder signs and symptoms resulted in deficiencies in "most of the following areas - work, family, relations, judgment, thinking, and mood."  The examiner also noted that the Veteran's symptoms required continuous medication.

A February 2008 VA mental health progress note reported that the Veteran stopped taking one of his medications "because he is not depressed right now," and that the Veteran was not interested in restarting the medication.  The Veteran's mood was good, his affect broad, his insight and judgment were good, and he denied any suicidal ideation.  A GAF score of 60 was assigned.  In May 2008, the Veteran reported occasional nightmares about his wife being sick.  The Veteran reported he still was not feeling depressed and denied suicidal ideation, and reported that he enjoyed working on his computing, watching movies, and spending time with friends once a week.  The VA psychiatrist assigned a GAF score of 60, and the Veteran declined to start treatment with an antidepressant, or to be referred to a bereavement group, psychotherapy, or a day treatment program.  In a June 2008 mental health progress note, the Veteran reported feeling stable, sleeping well with his current regimen, and some depression about two times a week.  The Veteran reported enjoying taking care of his cats, working with computers and reading, cooking and cleaning his home, and reported that he had friends and neighbors who he felt were supportive.  The Veteran had no suicidality, a good mood, broad affect, and a GAF of 60 was again assigned.

In his May 2008 VA Form 21-8940, the Veteran listed eight different jobs between January 1991 and July 1994, and indicated that he had lost at least one month from each job due to his anxiety disorder, and that he had lost his last job, in 1994, due to his service-connected anxiety disorder.  In both his May and July 2008 VA Forms 21-8940, the Veteran indicated that many of his jobs were part-time jobs, and that he had attempted employment as self-exmployed in an Internet transportation business, and Internet photo art business.

In a July 2008 statement, the Veteran reported that he had performed informant work with a government agency in Mexico after service, which "was certainly a component of my anxiety disorders," and that he had never discussed such work with any of his providers because "there was no need for them to know."  The Veteran reported that he has had some negative experiences with some of his VA mental health providers, feeling that he was treated unfairly after disclosing that he had a couple of drinks every night, and based upon how he answered a questionnaire regarding his feelings.  The Veteran stated, "Redirecting my anxiety or managing it gives me a breather for some periods of time but the condition returns when I least expect[] and sometimes in short bursts of panic.  That is why my work history is so spotty as I am able to perform for some periods of time but then I fall in the cracks again."

In September 2008 statements from two of the Veteran's former employers, for whom he had worked part-time in 1994, neither employer indicated that the Veteran had lost any time in the last twelve months of his employment due to his service-connected anxiety disorder, or that he had left the job due to symptoms or problems with his anxiety disorder.  One employer reported the Veteran had been employed on a contractual basis, and his employment ended because he had fulfilled the contract.  No response was received from the Veteran's last employer, and in a September 2008 statement the Veteran's former representative indicated they were unable to submit any further information from any of the Veteran's other employers.

In a December 2008 VA mental health progress note, the Veteran reported that he was not currently depressed, had not felt depressed over the last six months, and had mostly good days.  The Veteran reported his current drug regimen was good and keeping him "balanced," and that his sleep was also good on the current regimen.  The Veteran reported that he lived alone, and had friends and neighbors that he saw.  He also reported his energy was good and his appetite "o.k."  The Veteran's mood was good with a congruent and broad affect, his insight and judgment were good, and he denied suicidal ideation.  A GAF of 70 was assigned.

In February 2009, the Veteran reported to his VA psychiatrist that experienced mild anxiety and depression, "which occurs only occasionally when he listens to the news or reads the newspaper related to US and world problems..." but that the feelings were fleeting and short-lived.  The psychiatrist reported that the Veteran remained active socially, and that he had been breaking in half his medication to help him sleep because it was too strong and making him groggy; the psychiatrist reduced the dosage of the medication by half.  The Veteran's mood was good with a congruent broad affect, his insight and judgment were fair, and he denied suicidal ideation; a GAF of 70 was assigned.

In a May 2009 VA mental health treatment note, it was noted that the Veteran's symptoms of depression, anxiety, and insomnia were all improved and stable.  The Veteran reported that a new anxiety medication which had been prescribed was helping, and that he felt he was able to "cope" with things better, and that it improved his mood.  The Veteran reported that he was sleeping "o.k." with the reduced dosage of his sleep medication.  The Veteran reported he was now taking his other anxiety medication during the day occasionally if he was experiencing a lot of anxiety, typically a couple days per week.  The Veteran denied suicidal ideation.  The Veteran's mood was "neutral," and his affect "smiling."  A GAF of 60 was assigned.

In his May 2009 substantive appeal, the Veteran reported that his anxiety condition had become worse, and his treatment more aggressive.  The Veteran reported that his medication had been increased because he was having panic attacks twice per week.  He stated he suffered from short- and long-term memory loss, and "because of this condition my quality of life has been shredded into pieces."

In a January 2010 treatment note, the Veteran's VA psychiatrist reported that the Veteran stated he was feeling "very good," and that he was engaged in different activities, including working on a webpage with a student which would calculate shipping costs, and that they were planning to launch the paid version of the site soon.  The Veteran reported that he'd spent New Year's with friends, and that he was planning to visit with his sister soon.  Upon examination the Veteran was calm and cooperative, had a good mood and euthymic affect, had preoccupations with the situation in Haiti after the earthquake, and denied suicidal ideation.  His insight, judgment, attention, and concentration were listed as fair.  The Veteran's three-medication regimen was continued.

In August 2010, the Veteran reported to his VA psychiatrist that he was fairly complaint with his medications, but would skip two-to-three days to avoid insomnia, and that he had been doing so for a while and was able to sleep.  The Veteran denied symptoms of depression, and reported that his anxiety had improved "much" with treatment, and that he had very "mild" anxiety at times when watching the news or reading the newspaper.  The Veteran denied helplessness, hopelessness, and suicidal ideas or plan.  Upon examination the Veteran's mood was good, affect euthymic, no preoccupations were noted, his insight and judgment were good, and his attention and concentration fair.

Upon VA examination in October 2010, the Veteran reported two psychiatric medications, an anti-depressant and anti-anxiety medication.  The Veteran reported his last anxiety attack was six months prior, and of moderate intensity, lasting five-to-ten minutes.  He reported mild anxiety and agitation two days per week.  The Veteran also reported waking up at night, and needing his medication to fall back asleep.  The examiner reported the presence of suicidal thoughts, as "at times [the Veteran] questions his existence, but no plans or intent. Last time had this thought was a[ ]week ago."  The examiner noted that the Veteran was unemployed for ten-to-twenty years, but that he was not retired.  The Veteran stated he had stopped working to care for his wife, and that he was working on a self-employment project.  He also stated that he felt that he was too impatient to work for someone, and that he had a short temper.  Upon examination, the Veteran's mood was "a little tired," and his affect normal.  The Veteran's remote, recent, and immediate memory were all normal.  The Veteran was fully oriented, thought process and content unremarkable, and he had no obsessive or ritualistic behavior.  The Veteran's impulse control was listed as fair, and that he was irritated easily.  No problems with hygiene or activities of daily living were reported.  

The October 2010 VA examiner diagnosed GAD, and assigned a GAF score of 55.  The examiner reported that there was not total occupational and social impairment, but that his mental disorder signs and symptoms resulted in deficiencies in family relations as he has no children and his wife's children don't contact him often, and in work because he is anxious in routine situations and that he feels he is too impatient to work for someone and has a short temper, and in his mood because of his anxiety.  The examiner reported no deficiencies in judgment or thinking.  The examiner also stated that the Veteran has reduced reliability and productivity due to his mental disorder symptoms because of his anxiety and because he felt his work was impacted by his irritability.

In November 2010, the Veteran reported to his VA psychiatrist that he missed his medications four-to-five times per month.  He denied panic-like symptoms in the last two months, and denied suicidal thoughts or plans.  The Veteran stated that he enjoyed going to happy hour on Fridays with friends.  In a March 2011 VA treatment note, the Veteran's psychiatrist reported that the Veteran denied severe anxiety and panic-like episodes, and denied "adamantly" suicidal intent or plan.  The Veteran reported that he enjoyed time with friends, and planning a shipping company with a friend.  A July 2011 VA mental health treatment note reported the Veteran's depression and anxiety as well-controlled on his current medication regimen, and the Veteran denied current suicidal ideation.  An October 2011 treatment note reported the Veteran as stable on his current regimen of two medications, and he denied any suicidal ideation. 

Following careful review of all the evidence of record, the Board finds that the Veteran's psychiatric symptoms are commensurate with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as contemplated by a 70 percent disability rating.  See 38 C.F.R. §§ 4.7, 4.130.  However, the Veteran has not demonstrated total occupational and social impairment to warrant a 100 percent rating for his psychiatric disorder.  38 C.F.R. § 4.130. 

During this time period, the Veteran has reported depressed mood, anxiety, panic attacks, and trouble falling and staying asleep.  However, the Veteran has reported to his treating VA psychiatrist that his current medication regimen has kept these symptoms fairly stable or mild, though he requires continuous medication.  Upon examination the Veteran has been fully oriented, and his mood was repeatedly reported as "good" or "ok," and his affect congruent and appropriate.  No inappropriate behavior or hallucinations have been noted, nor have any problems with hygiene or the performance of activities of daily living.

Although the Veteran reported memory impairment in his May 2009 substantive appeal, no memory impairment has been shown upon VA examination, or reported by the Veteran's treating VA mental health providers.  The Veteran reported suicidal thoughts to both the February 2008 and October 2010 VA examiners, but no intent or plan; the Veteran has repeatedly denied suicidal ideation to his treating VA providers.  The record does not indicate that the Veteran's reported suicidal ideation presents a danger of the Veteran hurting himself or others, as no recent plan to act on any such ideation has been noted, and the record does not reflect any reports of homicidal ideation.

During the appeal period, the reported GAF scores assigned by the Veteran's treating VA mental health providers has most often been 60, suggesting moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The February 2008 and October 2010 VA examiners both assigned GAF scores of 55, also suggesting moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Although a GAF score of 70 was assigned by treating VA providers on three occasions (January 2007, December 2008, and February 2009), suggesting mild symptoms or some difficulty in social, occupational, or school functioning, the Board finds that the repeated GAF scores of 55 and 60 and the Veteran's competent and credible reports of his symptoms and their effect on his functioning indicate that the Veteran's psychiatric symptoms are sometimes moderately disabling, and the evidence of record indicates that such problems adversely affect his social and occupational functioning to warrant a 70 percent disability rating, but no higher.

The Veteran has reported that he is unable to work due to his service-connected anxiety disorder.  See, e.g., August 2007 claim; see also TDIU discussion, below.  However, the Board finds that the evidence of record does not reflect that the Veteran's service-connected anxiety disorder results in total occupational impairment.  The Veteran reported that he last worked in July 1994, and since that time he has been self-employed in computer graphics or Internet businesses.  See August 2007 claim; July 2008 VA Form 21-8940.  In an October 2007 statement, the Veteran reported that starting around the end of 1991 there were several jobs from which he was fired or quit "for one reason or another," however the Veteran did not indicate that he had to leave any job because of problems with his anxiety disorder or its symptoms.  The one example provided by the Veteran was his discovery of illegal activities being performed by a former employer.  In a July 2008 statement, the Veteran contended that his work history is so "spotty" because he is able to perform for some periods of time, but then his anxiety condition returns, sometimes in short bursts of panic.  However, neither of the two employment information forms (VA Form 21-4192) received in September 2008 from two of the Veteran's former employers indicate that he lost time on the job or had to leave either job due to his anxiety disorder or symptoms.  Although the Veteran indicated in VA Forms 21-8940 that he had to leave his last job because of his disability, the Veteran was unable to provide information from his last employer in 1994 to corroborate his statement.  See September 2008 letter (former attorney representative states they were unable to get any further VA Forms 21-4192 completed by other employers and had no further evidence to submit).  

Upon examination in February 2008, the Veteran told the examiner that he has a master's degree, but that he has never used his education, and that he felt his anxiety throughout his life had led to his having difficulty maintaining stable employment and occupational performance.  The February 2008 VA examiner did note that the Veteran was unemployed and opined that he was "unlikely to achieve gainful employment," but no rationale for that opinion was provided by the February 2008 examiner.  Upon VA examination in October 2010, the Veteran reported that he had stopped working to care for his wife when she became ill, and although he reported he felt he was too impatient to work for someone and that he has a short temper, the VA examiner opined that his service-connected anxiety disorder does not preclude gainful employment, and that his condition does not result in total social and occupational impairment.  Finally, the Veteran's VA treatment notes and his report to the October 2010 VA examiner indicate the Veteran has been pursuing self-employment ventures on the Internet.  See January 2010 VA mental health progress note (Internet page to calculate shipping costs); March 2011 progress note (planning a shipping company with a friend).  For these reasons, the evidence of record indicates the Veteran has occupational impairment commensurate with a 70 percent rating, but no higher, as total occupational impairment has not been shown to warrant a 100 percent rating.

Further, the record does not show that the Veteran's service-connected anxiety disorder is manifested by total social impairment.  Although the Veteran has lived alone since his wife passed away, he does not have any children, and his late wife's children do not contact him often, see October 2010 VA examination report, the Veteran's VA mental health treatment notes include multiple notations that the Veteran is active socially, has supportive friends and neighbors, and that he spends time with his friends about once a week.  See, e.g., November 2010 VA mental health progress note; February 2009 VA mental health progress note; June 2008 VA mental health progress note; May 2008 VA mental health progress note.  Further, the evidence of record indicates the Veteran maintains a relationship with his sister, although she lives abroad.  See January 2010 VA mental health progress note.  The October 2010 VA examiner opined that the Veteran's anxiety disorder does not manifest in total social impairment.  For these reasons, the evidence of record indicates the Veteran has social impairment with deficiencies in most areas, including social and family relations, but not total social impairment, commensurate with a 70 percent rating, but no higher.

Although the Veteran may meet some of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed a 70 percent rating.  Again, in determining that a rating in excess of 70 percent is not warranted, the Board has considered the Veteran's complaints, his VA treatment records, and the February 2008 and October 2010 VA examination reports, regardless of whether these symptoms are listed in the rating criteria.  However, the Board concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of 70 percent. 

The Board has considered the Veteran's claim and the lay and medical evidence, and concludes the evidence of record more closely approximates the criteria for a 70 percent rating for the Veteran's anxiety disorder.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


       Extraschedular Rating

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected anxiety disorder.  The Veteran's anxiety disorder is manifested by depression, anxiety, panic attacks, suicidal ideation, and sleep disturbances.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


TDIU

	Legal Criteria

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where the percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

      Analysis

The Veteran contends that his service-connected anxiety disorder prevents him from securing or following any substantially gainful occupation.  See May 2008 VA Form 21-8940.

The Veteran is service connected for an anxiety disorder, currently rated as 70 percent disabling, and residuals of contusion of the chest and legs, rated as noncompensable.  His combined rating is 70 percent.  Therefore, the Veteran's service-connected disabilities meet the rating percentage threshold for a TDIU.  38 C.F.R. § 4.16(a).

Having met the objective criteria for a TDIU, the remaining question before the Board is whether the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment. 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

In his August 2007 claim for an increased rating for his service-connected anxiety disorder, the Veteran contended that his anxiety and depression prevent him from working, that he last worked in July 1994, and that he had been self-employed working in computer graphics.  The Veteran reported that he has training or experience as a pilot, in computer graphics, teaching, and the ocean transportation of containers.  The Veteran has also reported that he has a master's degree.  See October 2007 statement.

A July 2006 statement from the Social Security Administration indicates that the Veteran worked between 1962 and 1970, as well as from 1992 to 1994; the Veteran did not have any Social Security earnings in any other years since service.  Upon VA examination in May 2006, the Veteran reported that he had held a variety of jobs including as a pilot, and many years in the shipping industry.  He also reported that his job was taking care of his late wife for the last four years of her life.  The Veteran reported to the May 2006 VA examiner that he had last worked eight years prior, and that he did not need to work from a financial standpoint, but that he would like to work if he found something in which he was interested.

In an October 2007 statement, the Veteran reported that his frustration and anger from events he experienced during service was reflected in his behavior relating to others and in the work place which "finally got [him] in trouble."  The Veteran did not specify what "trouble" he experienced, though earlier in the statement he indicated that since 1991 he had several jobs from which he was either fired or he quit.  Further, the Veteran indicated he was trying to set up a business so he could work for himself.

Upon VA examination in February 2008, the Veteran stated that after service he had worked in a variety of occupations, but none for very long.  The Veteran stated he worked as a photographer, spent a number of years "drifting" in Mexico, and also eluded that he had worked for an agency of the U.S. government as an informant and had to come back to the U.S. in 1990.  See also July 2008 statement (reporting that he worked as an informant in Mexico, but was never on "the official payroll").  The Veteran reported that although he had completed a master's degree, he had never used his education, although the Veteran did not specify a reason.  The Veteran also stated that he felt his anxiety throughout his life had caused his difficulty maintaining stable employment and occupational performance.  The February 2008 VA examiner noted the Veteran was unemployed, and opined that he was unlikely to achieve gainful employment.  However, the February 2008 VA examiner did not provide her rationale for this opinion, as she also indicated that the Veteran's prognosis for stability was fair with continued treatment.

In his May 2008 VA Form 21-8940, the Veteran listed eight jobs which he held between January 1991 and August 1994.  The work included cleaning, auditor, office work, and instructor/teacher.  The Veteran stated he lost anywhere from one to five months from each job from his illness, except for the last two jobs.  Three of the positions, held in 1992 and 1993, were full-time.  The Veteran's last three jobs were part time.  The Veteran listed that since becoming too disabled to work, he had attempted to become self-employed in an Internet transportation business.  The Veteran also discussed his attempted Internet transportation businesses with his treating VA mental health providers.  See January 2010 VA mental health progress note (Internet page to calculate shipping costs); March 2011 progress note (planning a shipping company with a friend).  On a July 2008 VA Form 21-8940 the Veteran also indicated he had attempted to become self-employed in "Internet photo art."

In VA Forms 21-4192 received in September 2008 from two of the Veteran's last employers, both employers indicated that the Veteran had worked part-time as an instructor, both times for less than a year.  However, neither employer indicated the Veteran had problems on the job related to his mental health disabilities, or symptoms associated with those conditions, to include having to leave the job.  One employer indicated that the Veteran's employment ended because he was a contractual employee, and he had fulfilled his contract.  The Veteran's former attorney representative submitted a letter in September 2008 stating they were unable to obtain completed VA Forms 21-4192 from any of the Veteran's other employers.

Upon VA mental health examination in October 2010, the VA examiner noted the Veteran had been unemployed ten-to-twenty years, and that he was not retired.  The Veteran's usual occupation was listed as "shipping industry, helicopter pilot trainer."  The Veteran reported that he felt he was too impatient to work for someone and that he had a short temper.  He also noted that he had stopped working to care for his late wife, and that he was working on a self-employment project.  The October 2010 VA examiner opined that the Veteran's service-connected anxiety disorder does not preclude gainful employment consistent with his educational and occupational experience, but that his age "likely factors into his getting gainful employment in his area more than his anxiety disorder."

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence does not show that the Veteran is precluded from obtaining and maintaining gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  As noted above, although the evidence of record indicates the Veteran has not been consistently employed since service, and that when he has worked he has switched jobs often (for example, eight different jobs between January 1991 and August 1994), beyond the Veteran's contention in his May 2008 VA Form 21-8940 that he lost time on the jobs due to his illness, there is no objective evidence of record that the Veteran had to leave a job or had problems at any of his jobs due to his service-connected anxiety disorder.  Further, although the Veteran has a master's degree, he reported to the February 2008 VA examiner that he has never used his education, and the Veteran has not contended that he has been unable to obtain employment in a field commensurate with his education due to his anxiety disorder, nor does the evidence of record indicate such.

Further, although the February 2008 VA examiner opined that the Veteran was unable to secure gainful employment, she did not provide a rationale for her opinion.  Among the factors for assessing the probative value of a medical opinion is the examiner's thoroughness and the detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The October 2010 VA examiner, however, provided a history of the Veteran's employment and current effort regarding a self-employment project, as well as the Veteran's reports of how he felt his anxiety disorder affected his ability to work with others.  The October 2010 VA examiner then opined that that the Veteran's service-connected anxiety disorder does not preclude gainful employment consistent with his educational and occupational experience, but that his age "likely factors into his getting gainful employment in his area more than his anxiety disorder."  However, the Board may not consider the Veteran's age in determining whether unemployability exists.  38 C.F.R. § 4.19.  

Accordingly, the preponderance of the evidence does not show that the Veteran is unemployable due to his service-connected disabilities.

In closing, the Board does not doubt that the Veteran's service-connected anxiety disorder has some impact on his employability.  However, the 70 percent schedular evaluation currently in effect recognizes significant industrial impairment resulting from his disorder.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 70 percent for an anxiety disorder is denied.

Entitlement to a TDIU is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


